FOR IMMEDIATE RELEASE TIB FINANCIAL CORP. REPORTS FOURTH QUARTER AND 2008 RESULTS NAPLES, FL. March 12, 2009 – TIB Financial Corp. (NASDAQ: TIBB), parent company of TIB Bank, The Bank of Venice and Naples Capital Advisors, leading financial services providers serving the greater Naples, Bonita Springs and Fort Myers area, South Miami-Dade County, the Florida Keys and Sarasota County, today reported a net loss for the three months ended December 31, 2008 of $13.3 million compared to a net loss of $6.5 million for the fourth quarter of 2007. On a per common share basis, the net loss was $0.93 for the 2008 quarter, compared to a net loss of $0.49 for the comparable 2007 quarter. The net loss for the fourth quarter was primarily due to the provision for loan losses of $15.1 million and $4.2 million in non-cash charges relating to the other than temporary impairment of investment securities. For the year, the Company’s 2008 net loss totaled $20.9 million, or $1.49 per common share, and reflects a $28.2 million provision for loan losses. TIB Financial reported total assets of $1.61 billion as of December 31, 2008, an increase of 11% from December 31, 2007. Total loans increased $95.7 million, or 8%, to $1.22 billion compared to $1.13 billion at December 31, 2007. Total deposits of $1.14 billion as of December 31, 2008 increased $85.7 million, or 8%, from December 31, 2007. “The fourth quarter brought a deepening of the economic downturn on a national and local basis and significantly increased the challenges presented by the current operating environment. The markets we serve continue to be among the most severely impacted in the country. The shocks have continued to spread economic stress to consumers and local businesses. Acknowledging these rising challenges and looking into the future, we elected to participate in the United States Treasury’s Capital Purchase Program resulting in the sale of $37 million of preferred stock and common stock warrants” said Thomas J. Longe, Chairman and CEO. “This additional capital raised in December allows us to remain highly competitive, enhances our well capitalized status for regulatory purposes, provides the added capital strength to support our continued growth and increases our capacity to provide new loans to creditworthy individual and commercial customers. “As we move into 2009, it is important to note that having raised $47 million of additional capital in 2008, the holding company, TIB Bank and The Bank of Venice are each well capitalized for regulatory purposes. We continue to focus on our new business initiatives and strategic plan, improvement of operating performance and resolving our nonperforming assets. December also marked the implementation of our newly granted authority to provide trust services complementing our growing wealth management and investment advisory services,” continued Longe. Significant developments are outlined below. · Our expanded complement of residential mortgage loan officers generated $154.4 million of residential mortgages during the year and our residential loan portfolio increased $13.9 million during the quarter. Our commercial loan officers generated over $100 million of commercial loans during 2008 resulting in an increase of $47.8 million. Combined we made over $250 million in residential and commercial loans throughout our markets in Southwest Florida and the Florida Keys. · Under challenging and declining investment markets, Naples Capital Advisors continued to establish new investment management accounts increasing the market value of assets under management by the firm to $95 million as of quarter end. · During the fourth quarter, our focus on generating core deposits resulted in $26.4 million of new lower cost deposits. · Our indirect auto loan portfolio declined $9.6 million during the quarter to $82.0 million, or 7% of total loans. While non-performing loans in this business segment increased to $1.9 million in comparison to $1.3 million at September 30, 2008, charge-offs during the quarter declined 15% to $2.3 million, compared to $2.7 million in the third quarter. Repossessed vehicles were relatively unchanged at · The net interest margin declined to 2.85% during the quarter in comparison to the 3.18% in the third quarter due to the higher level of nonaccrual loans, which reduced the margin by 21 basis points, the impact of aggressive Federal Reserve monetary policy actions including unprecedented interest rate cuts and continued elevated deposit pricing competition through the majority of the quarter. Deposit pricing has begun to moderate in early 2009. Credit Quality Total nonaccrual loans increased $12.8 million during the quarter to $39.8 million and approximately $25.9 million of loans were placed on nonaccrual during the quarter. Partially offsetting this increase were $3.2 million of loans returned to accrual status, $1.0 million of principal paid down, $6.5 million of loans charged off and $2.9 million of loans foreclosed. Of the loans placed on nonaccrual during the quarter, $18.3 million related to four, primarily commercial, real estate loan relationships. The largest of these relationships, a $6.5 million commercial real estate construction loan for the development and sale of seven luxury condominiums, matured in September 2008. As discussed in our September 30, 2008 Form 10-Q, while in the process of negotiating a renewal of this loan, the borrower suffered a medical emergency resulting in a delay of the negotiations of the renewal. At this time, we continue to work with representatives of the borrower but are unable to determine whether we will be able to successfully negotiate the renewal of the loan. The construction is complete and the units are currently being marketed.
